Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2021

                                     No. 04-21-00322-CV

                       WINDSOR VILLAGE SA INVESTORS, LLC,
                                    Appellant

                                               v.

   BRASS SMALL BALANCE MULTI-FAMIY, LLC and Trinity Title Texas, LLC d/b/a
                        Thomas Title & Escrow,
                             Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-07135
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER

        On October 8, 2021, because the clerk’s record did not contain a final judgment signed
by the trial court or other appealable order, we ordered Appellant to show cause why this appeal
should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
       Subsequently, a supplemental clerk’s record was filed containing a final judgment.
       Our October 8, 2021 show cause order is satisfied. We reinstate the appellate timetable.
The reporter’s record is due on October 29, 2021.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court